Citation Nr: 0430311	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  96-10 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shrapnel wound to the right hand, currently evaluated as 10 
percent disabling.  

2.  Entitlement to a compensable rating for bilateral 
pterygium.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran has since moved into the 
jurisdiction of the RO in San Juan, Puerto Rico, from where 
this case has been certified to the Board.  

In October 2003, the Board remanded the case to the RO for 
further development via the Appeals Management Center (AMC) 
in Washington, D.C., which has been tasked with expediting 
the claims remanded by the Board.  The veteran's claim was 
chosen to be processed by a team in the Cleveland, Ohio, RO, 
in conjunction with the AMC and the RO in Huntington, West 
Virginia.  

Pursuant to the directives contained in the Board's remand, 
the veteran's claim was further developed and, in the course 
of development, a rating decision, dated in June 2004, 
granted a separate evaluation for a right hand scar due to 
the shell fragment wound the veteran sustained in service.  A 
10 percent was assigned the scar, effective from August 1993, 
the date of receipt of the claim for an increased rating for 
the residuals of a shell fragment wound to the right hand.  
The award of a separate rating for the right hand scar 
consists of a full award of benefits for that separate 
disability.  See Holland v. Gober, 10 Vet. App. 433, 436 
(1997).  The issue of an increased rating for residuals of a 
shrapnel wound to the right hand, with the fracture of the 
5th metacarpal, based on impairment of the range of motion of 
the right hand along with the issue of a compensable rating 
for bilateral pterygium have been returned to the Board for 
appellate determination.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Residuals of a shrapnel wound to the right hand are 
manifest by subject complaints of pain on flare-ups and 
extended use with subjective evidence showing full range of 
motion, without pain on motion.  

3.  Medical opinion offered is that the veteran's loss of 
vision is due to age related cataracts and macular 
degeneration not to service-connected bilateral pterygium, 
which is not shown on recent examinations.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of a shrapnel wound to the right hand 
with a fracture of the 5th metacarpal have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.3, 4.7, 4.10, 4.56, 4.73 Diagnostic Code 5309 
(2002 & 2004).  

2.  The criteria for a compensable rating for bilateral 
pterygium have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.31, 4.84a Diagnostic Code 
6034 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the case at hand, the veteran's substantially complete 
application for increased ratings was received in August 1993 
and the initial determination was made in October 1994, both 
of which occurred many years before the VCAA was enacted in 
late 2000.  The veteran was advised of the VCAA by VA letter 
dated in May 2002 and the pertinent provisions of the VCAA 
were provided the veteran and his representative in the July 
2002 supplemental statement of the case.  In October 2003, 
the Board remanded the case for further development and to 
ensure full compliance with the VCAA, which has been 
completed and the case returned to the Board.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Hence, there has 
been substantial compliance with Pelegrini II in that the 
appellant has received the VCAA content-complying notice and 
there has been proper subsequent VA process.  See Pelegrini 
II.  

Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A.  Right Hand

The veteran is service-connected for residuals of a shell 
fragment wound of the right hand, with a fracture to the 5th 
metacarpal.  However, a review of his service medical records 
revealed that he had suffered a shell fragment wound of the 
5th metacarpal, left hand with a compound comminuted 
fracture.  One of the directives in the Board's October 2003 
remand was for resolution of which hand is, or should be, 
properly service-connected.  Following review of the 
veteran's service medical records and examination of the 
veteran in May 2004, the VA examining physician offered that 
it definitely was the veteran's right hand that had sustained 
the in-service shell fragment wound and that the examining 
physician in early 1953 committed a grammatical error and 
mistakenly reported the incorrect side in the medical report.  

The Board has reviewed the voluminous medical evidence in 
this case, which clearly establishes that the veteran suffers 
form residuals of a shrapnel wound to the right hand.  The 
information of record shows that he is right-hand dominant.  
He is service-connected for the disability and the disability 
rating is based on limitation of motion of the right hand and 
fingers.  As such, this appeal turns on whether the evidence 
supports his contention that the residuals of the shrapnel 
wound to the right hand warrants a disability rating in 
excess of 10 percent.  The Board will thus confine its 
discussion of the evidence that relates to that issue.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran's service medical records show that, on April 14, 
1953, while in combat in during the Korean Conflict, he 
sustained a penetrating shell fragment wound to the right 
hand from an enemy mortar round resulting in a compound 
comminuted fracture of the 5th metacarpal.  He was treated at 
the battalion aid station, where his wound was cleaned and 
dressed.  There was no major nerve or artery damage.  On 
April 20, 1953, X-ray revealed a pea sized shell fragment 
dorsal of the distal part of the 5th metacarpal.  The 
fragment was removed at the Red Cross Hospital on April 22, 
1953, the tendon sutured, and the wound cleaned.  He returned 
to duty on May 22, 1953.  

In September 1956, VA received the veteran's claim for 
service connection for the residuals of a shell fragment 
wound to his right hand with fracture of the 5th metacarpal.  
In a rating decision dated in November 1956, service 
connection was granted and the disability was assigned a 10 
percent rating, effective the date of receipt of the claim.  
The 10 percent rating has since remained in effect.  In 
August 1993, VA received the veteran's current claim for an 
increased rating for his right hand disability.  

The report of the veteran's September 1994 VA examination 
noted that he underwent surgery in August 1994 for removal of 
intacted shrapnel in the right hand.  He complained of pain 
on the dorsum of the right 5th metacarpal bone when he lifts 
10 to 15 pounds of weight and experienced right hand cramps 
when exposed to cold water.  The examiner noted the veteran 
was right-hand dominant.  Examination of the right hand 
revealed an almost full hand grasp; mild deviation at the tip 
of the little finger and mid palmar transverse crease due to 
pain; two finger pinch and three finger pinch were adequate.  
X-ray showed a normal right hand.  

The report of the veteran's August 1997 VA examination noted 
essentially similar results, except there was some shaking of 
the hands, which the examiner attributed to possible 
Parkinson's disease, not due to the service-connected injury.  
X-ray taken during the examination revealed no evidence of 
acute fracture.  

On VA examination of December 1999, the veteran complained of 
pain in the right hand when the weather is damp.  Objective 
findings revealed no anatomical or functional defect; gross 
grasp and two finger pinch were adequate; and full range of 
motion.   X-ray of the right hand showed no evidence of 
fracture.  

During the May 2002 VA examination, the veteran reported no 
visits to a doctor or emergency room in the last year for 
treatment of his right hand.  He related acute severe bouts 
of right hand pain about two or three times per month.  
Examination revealed a prominent palpable bony deformity on 
the right hand dorsum on the lateral aspect on the are of the 
5th metacarpal bone that was not tender to palpation.  There 
were no functional dejects of the hand.  He could touch the 
tips of all the fingers of the right hand with the tip of his 
right thumb.  He could touch with the tip of folded fingers 
of the hand the median transverse fold of the palm of the 
right hand.  Muscle strength with mild weakness was graded 
4/5.  There was no ape hand or griffin claw deformity; no 
trophic disturbances; he could spread the fingers and do the 
reverse; he could open and close the hands; there was no 
atrophy of hypothenar or thenar areas of the hand or 
intrinsic muscles of the right hand.  

The report of the veteran's May 2004 VA examination noted 
essentially similar findings as that of May 2002.  He again 
reported no visits to a doctor for his right hand during the 
last year.  Throwing a baseball, opening and closing the 
right hand and cutting meats precipitated flare-ups.  He 
reported two acute flare-ups of right hand pain during the 
last year which functionally impaired him and which lasted 
one hour.  He referred to an on and off moderate pain in the 
right hand associated with frequent cramps, which he treated 
with aspirin or Tylenol for temporary pain control.  
Examination revealed normal positional function of the right 
hand.  He was able to touch the tips of all the fingers with 
the tip of the thumb and he could touch the proximal 
transverse crease of the palm with the tips of all fingers.  
There was no atrophy or thenar or hypothenar areas and no 
trophic changes of the hand.  He was additionally limited by 
pain, fatigue, weakness or lack of endurance following 
repetitive use of the right hand.  

Analysis

The veteran's residuals of a shrapnel wound to the right hand 
with fracture of the 5th metacarpal are evaluated in VA's 
Schedule for Rating Disabilities under the criteria for 
rating muscle injuries of the hand, specifically Diagnostic 
Code 5309.  See 38 C.F.R. § 4.73.  

During the pendency of this appeal, VA amended the 
regulations affecting the evaluation of muscle injuries, 
effective from July 3, 1997.  Where the law or regulations 
governing a claim change while the claim is pending, as in 
the veteran's case, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  In 
deciding such case, a determination must be made whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and only the earlier 
version of the regulation may be applied for the period prior 
to the effective date of the change.  See 38 U.S.C.A. 
§ 5110(g); see also VAOPGCPREC 3-2000 (2000).  However, since 
the regulations affecting the evaluation of muscle groups 
contain only nonsubstantive changes, it appears that neither 
version is more favorable to the veteran.  The Board notes 
that the RO considered the severity of the right hand 
disability under the appropriate criteria.  

In general, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  Under Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
See 38 C.F.R. § 4.56.  

In the case at hand, the veteran's service medical records 
show that, at the time of initial treatment of his right hand 
wound, the treating physician noted that, although the 5th 
metacarpal had sustained a compound comminuted fracture, the 
shrapnel had inflicted no major nerve or artery damage.  

Diagnostic Code 5309 pertains to damage to Muscle Group IX 
(the forearm muscles and intrinsic muscles of the hand) and 
notes that, since the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc. 
that such injury will be rated based on limitation of motion, 
with a minimum evaluation of 10 percent allowed.  
See 38 C.F.R. § 4.73.  

The Board points out that the criteria for evaluation of the 
fingers were also amended during the pendency of the 
veteran's claim.  Such amendments were effective August 26, 
2002.  However, for the reasons that are enumerated below, 
the Board finds that neither the criteria in effect prior to 
(hereinafter referred to as "prior" criteria) or as of 
August 26, 2002, (hereinafter referred to as "current" 
criteria) are more favorable to the veteran in the evaluation 
of his right hand.  

Under the prior criteria, Diagnostic Code 5227 provides a 0 
percent rating for ankylosis of the little finger in either 
the minor or major hand.  The current criteria adds that, in 
rating the disability, also consider whether an evaluation as 
amputation is warranted under Diagnostic Code 5156 and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with the 
overall function of the hand.  See 38 C.F.R. § 4.71a.  

Under both the prior and current criteria, Diagnostic Code 
5156 provides that amputation of the little finger, in either 
the minor or major hand, is rated 10 percent disabling when 
it is without metacarpal resection at the proximal 
interphalangeal joint or proximal thereto; and a 20 percent 
rating is warranted when associated with metacarpal resection 
(more than one-half the bone lost).  Id.  

In evaluating the severity of the veteran's right hand, 
emphasis is placed on limitation of motion due to the 
disability.  Medical evaluations have essentially and 
consistently found object evidence that the veteran has full 
range of motion of the right hand and fingers.  There is 
normal positional function of the right hand.  He is able to 
touch the tips of all the right hand fingers with the tip of 
the right thumb and he can touch the proximal transverse 
crease of the right palm with the tips of all his right 
fingers.  There is no atrophy or thenar or hypothenar areas 
and no trophic changes of the hand.  In addition, x-rays have 
consistently shown essentially a normal right hand, with no 
abnormal residuals.  

However, although there is no objective medical evidence of 
any limitation of motion of the right hand or right fingers, 
the veteran does complain of flare-ups of right hand pain 
when engaged in throwing a baseball, opening and closing the 
right hand and when cutting meats.  He has about two acute 
flare-ups each year, which functionally impair him for about 
an hour, as well as more frequent on and off moderate pain in 
the right hand associated with frequent cramps, for which he 
takes aspirin or Tylenol for temporary pain control.  As a 
result, an examining VA physician opined that the veteran was 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use of the right hand.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

After taking into consideration both the objective medical 
findings, to include x-ray findings and consideration of 
functional loss due to excess movement and fatigability, as 
well as the veteran's subjective complaints, the Board finds 
that a 10 percent rating is entirely appropriate for the 
residuals of the veteran's shell fragment wound to the right 
hand, with a fracture of the 5th metacarpal.  In the absence 
of greater severity, such as amputation or severity analogous 
thereto, the 10 percent rating fully comports with the 
applicable schedular criteria.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic codes.  Because there are specific diagnostic 
codes to evaluate the right hand musculoskeletal disability, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
right hand disability.  It should be remembered that, 
generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

B.  Bilateral Pterygium

Based on the veteran's service medical records and medical 
findings made during his post-service hospitalization 
following a motorcycle accident that occurred fifteen months 
after his separation from active military service, the RO, in 
a November 1956 rating decision, granted service connection 
for bilateral pterygium.  A noncompensable rating was 
assigned, effective from September 1956, the date of receipt 
of his claim, which has since remained in effect.  

An evaluation of the veteran's service-connected bilateral 
pterygium is based on the loss of vision attributed to his 
disability.  Hence, this appeal turns on whether the evidence 
supports his contention that the bilateral pterygium has 
caused such loss of visual acuity as to warrant a compensable 
rating.  The Board will thus confine its discussion of the 
evidence that relates to that issue.  See Gonzalez, 218 F.3d 
at 1380-81; Timberlake, 14 Vet. App. at 128-30.  

In August 1993, VA received the veteran's current claim for a 
compensable rating for his service-connected bilateral 
pterygium asserting that his eyesight had become 
progressively worse.  The evidence of record shows that, in 
early 1990, he had undergone the removal of pterygium in the 
left eye in a VA hospital, which required a one-month 
convalescence.  There was no loss of vision.  

The report of the veteran's September 1994 VA ophthalmology 
examination noted normal visual acuity, with a full central 
visual field.  The right eye was corrected to 20/25; the left 
eye was corrected to 20/40.  In December 1995, the veteran 
submitted a photocopy of a May 1993 VA prescription for 
bifocals.  The veteran's VA medical records for July 1997 to 
August 1998 show that, in August 1997, he underwent 
ophthalmology examination, which revealed no diplopia and no 
visual field deficit.  The diagnoses were pterygium status 
post pterygium surgery on the left eye; bilateral cataract; 
and mild macular degeneration in the left eye.  

The report of the veteran's May 2002 VA ophthalmology 
examination noted visual acuity in the right eye corrected to 
20/50 (far) and 20/40 (near); the left eye visual acuity was 
corrected to 20/100 (far) and 20/400 (near).  The right eye 
revealed no retinal hemorrhages or exudates; the macula was 
intact.  The left eye revealed no retinal hemorrhages or 
exudates; and macula drusens, retinal pigment epithelium, and 
cup to disk ratio of 0.3.  The diagnoses were bilateral 
senile cataracts; age-related maculopthy in the left eye; and 
no evidence of pterygium recurrence.  The examining physician 
offered that the veteran's loss of vision was due to age 
related cataracts and macular degeneration, not to service-
connected pterygium.  

The results of the veteran's May 2004 VA ophthalmology 
examination were essentially similar to the findings made 
during his May 2002 VA examination.  The diagnoses were the 
same and the examining physician reiterated her medical 
opinion that the veteran's loss of vision was due to his age-
related cataracts and macular degeneration, not to his 
service-connected pterygium, which was not found on this or 
previous examination.  The findings were noted as stable when 
compared to the previous evaluation that was done in May 
2002.  


Analysis

The veteran's bilateral pterygium is evaluated in VA's 
Schedule for Rating Disabilities under the criteria for 
rating eye disabilities, specifically Diagnostic Code 6034.  
See 38 C.F.R. § 4.84a.  Under this code, pterygium is rated 
on the basis of the loss of vision, if any.  Also, in every 
instance where the schedule does not provide for a zero 
percent evaluation, a zero percent rating shall be assigned 
when the requirements for a compensable evaluation are not 
met.  See 38 C.F.R. § 4.31.  

In the case at hand, the veteran bilateral pterygium was 
noted in service and post-service the pterygium was excised, 
the left one in early 1990 in a VA medical facility.  Recent 
VA medical evaluations have found no pterygium in either eye.  
Although the veteran demonstrated some loss of vision, the 
ophthalmologist's opinion has consistently been that the loss 
of vision is definitely not from bilateral pterygium, which 
have not been present in many years, but instead from age-
related cataracts and macular degeneration.  Nowhere in the 
records is there medical opinion that the veteran's has 
sustained loss of vision due to his service-connected 
bilateral pterygium, which have not been present since the 
left one was removed in early 1990.  Inasmuch as the rating 
schedule specifically prescribes that pterygium be rated on 
the basis of loss of vision, if any, the Board finds that a 
noncompensable rating is entirely appropriate in the 
veteran's case in that no loss of vision has been attributed 
to his bilateral pterygium, and the zero percent disability 
rating fully comports with the applicable schedular criteria.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic codes.  Because there are specific diagnostic 
codes to evaluate the veteran's bilateral pterygium, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. 
§ 4.20; see also Butts, 5 Vet. App. at 539.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities, 
which are adequate to evaluate the veteran's bilateral 
pterygium.  Also, the degrees of disability specified under 
the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.  


ORDER

A disability rating in excess of 10 percent for the residuals 
of a shrapnel wound to the right hand with fracture to the 
5th metacarpal is denied.  

A compensable rating for bilateral pterygium is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



